     Case 1:20-cv-00425-MEM-MCC Document 66 Filed 02/12/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM VICTOR,                         :

                 Plaintiff              :    CIVIL ACTION NO. 1:20-425

          v.                            :          (MANNION, D.J.)
                                                   (CARLSON, M.J.)
JOHN WETZEL, et al.,                    :

                 Defendants             :


                                    ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Martin C. Carlson, (Doc. 61), which recommends that

the court deny the plaintiff William Victor’s two motions for injunctive relief,

(Doc. 56; Doc. 58). Neither party has filed objections. Also before the court

is Victor’s motion seeking an order directing defense counsel to serve all

future filings in this case on him via U.S. First Class Mail. (Doc. 54).1

      Even where no objection is made, the court should, as a matter of

good practice, “satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Fed.R.Civ.P.72(b) advisory



      1
          Victor has filed two letters. (Doc. 62; Doc. 65). The first letter
expresses Victor’s willingness to “engage in reasonable mediation [sic]
efforts.” (Doc. 62, at 1). The second letter reiterates his desire to receive all
filings in this case by U.S. Mail instead of by facsimile. (Doc. 65).
     Case 1:20-cv-00425-MEM-MCC Document 66 Filed 02/12/21 Page 2 of 4




committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir.1987) (explaining judges should give some review to every

report and recommendation)). Nevertheless, whether timely objections are

made or not, the district court may accept, not accept, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge. 28

U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.31.

      In his Report, Judge Carlson notes that, after having his previous

motions for preliminary injunctions denied, Victor filed two more motions that

again seek injunctive relief against SCI Phoenix officials based upon

allegations that are not legally, logically, temporally, or topically related to the

claims in this lawsuit. As before, Judge Carlson notes that Victor has failed

to demonstrate the procedural prerequisites for injunctive relief by showing

a likelihood of success on the merits or that he will suffer irreparable harm

that can be appropriately remedied by this court and, moreover, the balance

of interests weighs against the entry of a preliminary injunction. Victor’s

motions additionally do not comply with the substantive and procedural

requirements for inmate injunctive relief, such as presenting a prayer for

relief that is narrowly drawn. For all these reasons, Judge Carlson once again

recommends this court deny Victors’ motions for preliminary injunction.


                                       -2-
     Case 1:20-cv-00425-MEM-MCC Document 66 Filed 02/12/21 Page 3 of 4




      The court has conducted a thorough review of the Report, the

pleadings, and the other filings of record, as well as the applicable law in this

case, and the court agrees with Judge Carlson’s sound reasoning which led

him to his recommendation. Accordingly, the court will adopt the Report in

its entirety as the decision of this court.

      Finally, with respect to Victor’s motion regarding his desire to be served

legal documents by U.S. Mail, the court will deny the motion. Victor makes

several unsubstantiated allegations regarding his mail, such as that the

documents are being faxed to the prison warden’s secretary, viewed and

copied, and used against him by prison staff, who have filed misconduct

charges against him in order to “strip” him of privileges. (Doc. 55, at 1). Victor

has not named or described the documents he references, nor has he

provided supporting documentation such as copies as the documents

themselves. In the absence of any supporting factual evidence or argument,

the motion is denied without prejudice.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         (1) The Report of Judge Carlson, (Doc. 61), is

            ADOPTED IN ITS ENTIRETY;

         (2) Victor’s motions for injunctive relief, (Doc. 56; Doc.

            58), are DENIED;


                                       -3-
       Case 1:20-cv-00425-MEM-MCC Document 66 Filed 02/12/21 Page 4 of 4




            (3) Victor’s motion for an order directing all filings to be

               served on him by U.S. Mail, (Doc. 54), is DENIED

               without prejudice; and

            (4) The matter is REMANDED to Judge Carlson

               for further proceedings.

                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: February 12, 2021
20-425-03




                                         -4-
